Citation Nr: 0826401	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-37 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disability to include 
schizophrenia; and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and MW


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1967 to July 
1970, and from September 1974 to September 1976.  He was born 
in 1950.

This appeal to the Board is from action by the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  
The pertinent adjudicative history will be delineated below.

Service connection is now in effect for diabetes mellitus, 
Type 2 (based upon presumptive exposure to Agent Orange or 
other herbicides in Vietnam), evaluated as 20 percent 
disabling; hepatitis, evaluated as 10 percent disabling; and 
scars of the left lateral chest (from a human bite) and left 
index finger (from a laceration), each evaluated as 0 percent 
disabling.

The veteran and his mother provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the VARO in October 2007; a transcript is of record. 

Subsequently, the case was forwarded by the Board for an 
expert medical opinion which is now of record; a copy of that 
opinion was sent to the veteran by the Board in May 2008.


FINDINGS OF FACT

1.  In 1991, the Board upheld the VARO's severance of service 
connection for an acquired psychiatric disorder characterized 
as schizophrenia and post-traumatic stress disorder (PTSD).

2  Since 1991, additional clinical information, lay 
testimony, and medical opinions have been added to the file 
which, when considered by itself and with the prior evidence 
of record, relate to unestablished facts necessary to 
substantiate the claim and raise a possibility of 
substantiating that claim.

3.  The competent and probative evidence now raises a 
reasonable doubt that the veteran's psychiatric disability, 
diagnosed as schizophrenia, cannot be dissociated from 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
1991 Board decision to uphold severance, and the claim for 
entitlement to service connection for an acquired psychiatric 
disability to include schizophrenia is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  Giving the benefit of the doubt to the veteran, an 
acquired psychiatric disability to include schizophrenia is 
the result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5107;38 C.F.R. §§  3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Given the nature of the actions taken herein, suffice it to 
state that VCAA procedures have been responsibly and amply 
fulfilled in the issue herein concerned.  


II.  Reopening Claim of Service Connection 

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1977 decision, which was the 
most recent final adjudication which technically disallowed 
her COD claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

In December 1984, service connection was granted for 
"chronic paranoid schizophrenia with post-traumatic stress 
disorder (PTSD)."  This was in effect from November 1983 to 
August 1990, at which time the action was severed on the 
basis of there having been clear and unmistakable error (CUE) 
in the original grant.  

In November 1991, a decision of the Board upheld the 
severance of service connection.  The basic premise for those 
actions was that the veteran had developed a psychosis 
between his two periods of military service, and not during 
or as a result of service.

The veteran has since filed a new claim for service 
connection for an acquired psychiatric disorder, in effect 
reopening the previous severance.  

Now of record is additional clinical evidence and current 
findings showing that his prevalent diagnosis and ongoing 
care at present is based on a finding of schizophrenia.  In 
addition to VA treatment reports, also of record is testimony 
from the veteran and his mother, as well as other data from 
his family.  Finally, since the 1991 decision, a medical 
expert opinion has been obtained which is significant with 
regard to the analysis and associated conclusions in this 
case.

Parenthetically, the Board would note that, since the earlier 
actions in this case, numerous changes have taken place in 
both regulations and judicial mandates with particular regard 
to the concept of aggravation of pre-existing disability in 
service, as well as the bases for service connecting PTSD.

In sum, this generally new evidence is virtually all material 
to the issue at hand, relates to unestablished facts 
necessary to substantive the claim, and raises a possibility 
of substantiating that claim.  New and material evidence 
having been submitted, the claim is reopened.  The case must 
now be addressed on the substantive merits.

III.  Service Connection Claim on the Merits

A.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as a psychosis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)..

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Here, the history reported by the veteran on examination is 
not contradicted by the record, albeit he seeks to draw a 
different ultimate conclusion based thereon; therefore, the 
examiner's opinion is competent evidence.  Kowalski, supra; 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on veteran's statement renders a medical report incredible 
only if the Board rejects the statement of the veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

B.  Factual Background and Analysis

Because of the action taken herein, and due to the 
comprehensive nature of the recent medical expert opinion and 
the data contained therein, the factual background in this 
case will be only summarized.  This is of no detriment to the 
veteran and simplifies the adjudication.

The veteran had active service from October 1967 to July 
1970, and from September 1974 to September 1976.  During the 
former period of time in service, he was in Vietnam from 
November 1968 to November 1969 and was awarded the Vietnam 
Service Medal and Combat Infantryman Badge.

Clinical records from during and between periods of service 
and since are in the file for comparison.

At the time the case was most recently appealed to the Board, 
it was noted that there was a fundamental issue as to the 
nature of the veteran's acquired psychiatric disability, and 
the onset and etiology thereof.  The Board forwarded the case 
to an independent medical expert for an opinion on the 
following: (1)  What is the correct diagnosis of the 
veteran's psychiatric disability in, during, between and 
after both of his periods of service?; (2) When was his 
psychiatric disorder first manifested, and by what evidence 
is that determinable?; (3) Was there any indication of 
increased or altered pathology in the underlying psychiatric 
disability, during, between, or after his two periods of 
service, and by what is that determinable?  (4) Is it at 
least as likely as not (i.e., to at least 50-50 degree of 
probability) that the veteran's psychiatric disability arose 
in or is due to service, or is such a causal or etiological 
relationship unlikely (i.e., less than a 50-50 degree of 
probability)?; (5) If he has a psychosis, was it present 
within a year after separation from either period of service, 
and by what is that determinable?  The Board noted in the 
request that the term "at least as likely as not" does not 
mean merely within the realm of medical possibility, but 
rather than the weight of medial evidence both for and 
against a conclusion is so evenly divided that it is a 
medically sound to find in favor of causation or any other 
pertinent question, as it is to find against it.

The response from the medical expert, having reviewed the 
entire file, is now of record.  

The physician observed the typical presentation of a 
schizophrenic syndrome and identified the pertinent factors 
influencing the veteran's mental health state through both 
periods of service, between those periods and since.  And 
after extensive recitation of the pertinent factors in the 
case, the psychiatrist concluded that:

Looking at the longitudinal course of his 
illness one can speculate that the 
stressors of his initial periods of 
service led to the emergence of certain 
prodromal symptoms as well as facilitated 
his reliance on psychoactive drugs as a 
form of self medication, which likely 
aggravated his underlying condition.

He also appears to have deteriorated 
during his second tour of duty.  For this 
patient, it was not the exposure to 
combat and its byproducts but the 
regimentation of military life, the 
social closeness and the demands for 
conformity and the need to be ever 
vigilant and a member of a functioning 
unit that served as the major sources of 
his stress due to his underlying 
psychological vulnerability.

All this combined with his use of 
multiple illegal psychoactive drugs 
served to create a fertile ground for the 
emergence of his schizophrenic illness, 
which at present is chronic and seems 
partially refractory to medications, 
intervention and other treatment.

As to the presence of a true post-
traumatic stress disorder, there appears 
to be no current evidence that this 
veteran manifested the signs and symptoms 
for the required duration of time to 
warrant a diagnosis of chronic PTSD.  
Most of his symptoms that were diagnosed 
during his initial exam that gave him a 
diagnosis of PTSD can be more readily 
explained on the basis of a prodromal 
schizophrenic illness.  The irritability 
and the mood instability and the social 
isolation as well as the paranoia are 
more readily explainable on the basis of 
a diagnosis of schizophrenia.

However, it is my contention that it is 
at least as likely as not that this 
veteran's psychiatric disability arose in 
part, due to his experiences during both 
his first and second tour of duty in the 
service, which are therefore contributing 
factors to his current degree of 
disability.

The evidence in this case is certainly not unequivocal, but 
the aggregate evidence including the definitive medical 
expert opinion now of record raises a reasonable doubt which 
must be resolved in the veteran's favor; service connection 
is warranted for his acquired psychiatric disorder, currently 
and most prevalently diagnosed as schizophrenia, as having 
its origins in service. 


ORDER

Service connection for an acquired psychiatric disability, to 
include schizophrenia is granted.  


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


